DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks and amendments filed 4/7/22. Claims 19-23, 26, 27, and 44 are pending in this application. Claims 19 and 44 have been amended. New claims 45-50 have been added. 

Rejections Withdrawn
3.  Applicants claim amendments have necessitated the withdrawal of the rejection of claims 19-23, 26, 27and 44 under 35 U.S.C. 102(a)(1) as being anticipated by Baca et al., (USPG No. 20090202533, Pub Date Aug. 13, 2009) as evidenced by Steinhoff et al., (J. Allergy Clin Immunol., 2006, Vol. 118, pp.190-197). 
4. Applicants claim amendments have necessitated the withdrawal of the rejection of claims 19-23, 26, 27and 42-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cook et al., (USPG No. 20170174759, Pub Date Jun 22, 2017) as evidenced by Monroyet al., (2016, Front Biosci (Landmark Ed): 20: 784–795). 

Claim Rejections - 35 USC § 102(new)
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6a. Claims 19, 20-21, 26, 44-46, and 49 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Petkov et al., (USPG No. 20200113921, Pub Date April 16, 2020, earlier priority via EP 17169794.9 (May 5, 2017) and EP 17173119.3 (May 25, 2017).
Claim 19 and 44 are broadly drawn to administering an “agent” capable of inhibiting IL-11-mediated signaling to a subject that has a smooth muscle cell (SMC) disorder. 
Petkov et al. teach (page 19) several agents (formulas I, II, III, or IV) that suppress or inhibit the expression of several cytokines including IL-11 (page 23, 2nd column, Claim 15 and 18, [0142-0143]) for the treatment of an inflammatory disease including such SMC-disorders as irritable bowel syndrome, ulcerative colitis, inflammatory bowel disease and aortic valve stenosis [0133-0134]. 
Absent evidence to the contrary, and due to the systemic delivery of the agent(s) for treatment purposes [0125], the agents would inherently inhibit the activity of smooth muscle cells including those that are secretory or vascular. 

6b. Claims 19-23, 26-27, 44-50 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Zhu et al., (USPG No. 2020/0031920, April 4, 2017).
Zhu et al. teach methods of treating a smooth muscle cell-mediated disease wherein the disease is a “bladder disease” [bladder cancer, 0124] comprising administering an agent capable of binding to and inhibiting IL-11 [0133] wherein the agent can be an anti-IL11 monoclonal antibody or an oligonucleotide [0163] or an anti-IL11R (receptor) monoclonal antibody [0019]. Absent evidence to the contrary, and due to the systemic delivery of the agent(s) for treatment purposes [0149], the agents would inherently inhibit the activity of smooth muscle cells including those that are secretory or vascular. Further, administration of oligonucleotide specific for IL-11 would be inclusive of an agent “capable of reducing the expression of IL-11” or an IL-11 receptor [0134, 0141-0142].


Conclusion
	7. No claims are allowed.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645                                                                                                                                                                                                        

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645